Case 1:17-cr-00151-MAC-KFG Document 175 Filed 01/02/20 Page 1 of 1 PageID #: 1007



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 BEAUMONT DIVISION

  UNITED STATES OF AMERICA                     §
                                               §
  v.                                           §   Cause No. 1:17-CR-151
                                               §   (Judge Crone)
  MOHAMED IBRAHIM AHMED                        §

       GOVERNMENT'S RESPONSE TO DEFENDANT’S MOTION FOR TRANSFER

  TO THE HONORABLE JUDGE OF SAID COURT:

         The December 19, 2019, the defendant filed a motion requesting transfer to FDC

  Houston while he is awaiting sentencing.          The government does not oppose the

  defendant’s motion.

                                                   Respectfully submitted,

                                                   JOSEPH D. BROWN
                                                   UNITED STATES ATTORNEY

                                                   /s/ Christopher Tortorice
                                                   CHRISTOPHER TORTORICE
                                                   Assistant U.S. Attorney
                                                   350 Magnolia Ave., Ste. 150
                                                   Beaumont, Texas 77701-2248
                                                   409-839-2538 Phone
                                                   Texas Bar 24048912
                                                   Chris.Tortorice@usdoj.gov

                           CERTIFICATE OF SERVICE/CONFERENCE

          I hereby certify that a copy of this motion will be faxed to the defendant where he
  is currently incarcerated.

                                                   /s/ Christopher Tortorice
                                                   CHRISTOPHER TORTORICE
                                                   Assistant U.S. Attorney
